DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzati et al. (US 2009/0223991).
Regarding Claim 1, Lorenzati discloses an apparatus for dispensing and collecting items comprising: a dispensing container (22) comprising a first receptacle having an open end, a first lid (28) configured to be received over the open end of the first receptacle, a first interior space defined by the first receptacle and the first lid (28), and an opening (42) defined in the first lid (28) that extends into the first interior space; a collecting container (32) comprising a second receptacle having an open end, a second lid (38) configured to be received over the open end of the second receptacle, and a second interior space defined by the second receptacle and the second lid (38), wherein the collecting container further comprises an opening (36) into the second interior space; a mount (45;para.0033) configured to be attached to a structure, wherein the mount is attached to at least one of the dispensing container and the collecting container (fig.2).
	Regarding Claim 2, Lorenzati discloses wherein the dispensing container (22) comprises a top portion and a bottom portion, and the first lid (28) is disposed along the top portion (fig.2).
Regarding Claim 3, Lorenzati discloses wherein the collecting container (32) comprises a top portion and a bottom portion, and the second lid (38) is disposed along the bottom portion (fig.3;bottom portion is herein defined from the middle to the bottom of 32).
Regarding Claim 4, Lorenzati discloses wherein the opening of the collecting container (32) is defined in the second receptacle (fig.3).
Regarding Claim 5, Lorenzati discloses wherein: the mount (45) comprises a first side and a second side; and the dispensing container and the collecting container are both connected to the first side of the mount (fig.2).
Regarding Claim 6, Lorenzati discloses wherein the dispensing container (22), the collecting container (32), and the mount (45) are fabricated as a single monolithic piece (fig.2).
Regarding Claim 7, Lorenzati discloses wherein the at least one of the dispensing container and the collecting container comprises coupling features configured to secure a lid onto a receptacle (figs.1-3; lids are hinged to the containers).
Regarding Claim 10, Lorenzati discloses wherein: the mount (45) is configured to be attached to the dispensing container (22); and the apparatus further comprises a second mount (51) configured to be attached to the collecting container (32;fig.8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,11,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzati et al. (US 2009/0223991) in view of Sellers (US 2006/0226316).
Regarding Claim 9, Lorenzati does not disclose wherein the mount comprises channels that may be received over at least a portion of a structure.
Sellers discloses wherein the mount (30) comprises channels that may be received over at least a portion of a structure (20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Lorenzati with wherein the mount comprises channels that may be received over at least a portion of a structure simply because it is another way of mounting devices to a vertical surface and is very well-known in the art.
Regarding Claim 11, Lorenzati does not disclose wherein the mount comprises a dovetail slot and at least one of the dispensing container and the collecting container comprises an elongated dovetail that corresponds with the dovetail slot on the mount.
Sellers discloses wherein the mount (20) comprises a dovetail slot (22) and support member (30) comprises an elongated dovetail (32) that corresponds with the dovetail slot on the mount (20). Sellers discloses wherein the mount (30) comprises channels that may be received over at least a portion of a structure (20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Lorenzati with wherein the mount comprises a dovetail slot and at least one of the dispensing container and the collecting container comprises an elongated dovetail that corresponds with the dovetail slot on the mount simply because it is another way of mounting devices to a vertical surface and is very well-known in the art.

Allowable Subject Matter
Claims 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus for dispensing and collecting items including the features “a mount for attaching the dispensing container and the collecting container to a stadium seat, the mount comprising a first side configured to be releasably attachable to the dispensing container and the collecting container, and second side configured to interface with the stadium seat “ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus for dispensing and collecting items including the features “a second interior space defined by the second receptacle and the second lid, and an opening defined in the second lid that extends into the second interior space “ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2001/0035416.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651